Bhown, J.
This libel was filed to recover damages sustained by the canal-boat Midland, through a collision with the steam-boat Venus, on the Erie canal, in the forenoon of August 13, 1880. The Midland was the rear boat of three canal-barges in tow of the steam-cable tug-boat No. 11, attached to each other by hawsers from 120 to 350 feet long. The boats were each nearly 100 feet long, so that the whole fleet was about 800 feet in length. The place of collision was about two miles west of Ganestota, where the canal broadens on the lieel-path side to about 130 feet in width, the tow-path being unchanged. The tug and tow were coming east; the Venus going west. The day was clear and still, and there were no other obstructions in the canal. The Venus was proceeding on the tow-path side, i. e.,on the right, at about two or three miles per hour, but slackened, as is claimed, to one or two miles on reaching the tow; the tow was going about two to three miles per hour. The Venus passed the tug No. 13 with a clear space between of 10 to 12 feet, and the Independence, the first of the three boats in tow, by about the same clear space. The second boat in the tow, the Maine, is alleged to have been out of line, and on the tow-path side; so that in passing her the Venus rubbed along the Maine’s port quarter. It is claimed by those in charge of the Venus that they shouted to the Maine to keep off; that the latter did port her helm; that the first effect of that was to throw her stern still further towards the tow-path, and in tlie way of the Venus; that after the Venus struck and rubbed against the Maine, the suction of the water in the canal was such as to prevent the Venus from getting her bov/s away from the Maine, and that as she rounded the latter’s stern the suction was still greater, so as to bring the stem of the Venus heading somewhat across the line of the canal; and that although the Midland was from 120 to 150 *794feet astern, and in line with the tow, yet that the Yenus could not come round in time to avoid the Midland, but that her stem struck the port bow of the Midland about three feet from her stem, from which blow the latter sank a few minutes afterwards.
When the Yenus was seen 'coming upon the Midland the latter cast off her hawser and her helm was ported. She was in her proper place in line, was properly navigated, and no effort was spared on her part to avoid the collision. She cannot, therefore, be held in fault.
The claimants insist that the general cause of the collision was the unmanageable nature of the cable navigation, the Maine’s being out of line, and her unchecked speed; and that the immediate cause was the Maine’s port helm throwing her port quarter against the Yenus, and the suction then changing the course of the Yenus, from which she could not in time recover. The obvious answer to these excuses of the Yenus is, as it seems to me, that all these circumstances and causes, whatever they were, in fact, were in full view and well known to those aboard the Yenus beforehand, and would ¿11 have been avoided by her stopping in due time. If tne Maine was so far out of line towards the tow-path as to leave insufficient room for the Yenus to pass, that could be clearly seen long before she was reached. If porting her helm tended to throw the stern of the Maine still further towards the tow-path, that tendency was known to those on the Yenus when they shouted to the Maine to keep off. I doubt, however, whether there was any appreciable effect of this kind in the case of this loaded tow-boat. A sudden and strong port helm on a small, light boat, having little draught of water and a rudder very large in proportion, would no doubt thus throw the stern at first to port, though this would speedily be offset by the progress of the boat; but in large, heavy boats, with a deep draught of water and comparatively small rudder, this effect of porting upon the stern is inappreciable, as daily observation shows.
All the evidence on the part of the libelant is to the effect that there was plenty of room and to spare for the Yenus to pass the Maine without touching her, and that there was room for two boats between the Maine and the tow-path. Several of their witnesses testify that the Yenus took a sheer towards the Maine, as though on purpose, after shouting to her to keep over or she would “rib her down.”
• From the evidence of the respondents themselves, however, I am satisfied that there was no lack of room for the Yenus to pass the *795Maine without touching her, had there been any Iona fide endeavor to do so. Their own evidence is that when the Venus struck the Midland the starboard side of the Yerras was 35 feet from the towpath. The port side of the Midland was, therefore, 38 feet from the tow-path, and by their testimony she was in line with the Independence and No. 11, and had not, when struck, gone any to starboard. The width of the canal-boats was about 16 feet; that of the Venus about the same. The respondent’s witnesses do not claim, and there is no endeavor to show, that the Maine was at most more than 8 or 10 feet out of line towards the tow-path. If she were 10 feet out of line, the port side of the Maine would have been 28 feet from the tow-path, and there would have still remained this 28 feet space for the Venus to pass; or, allowing 6 feet for the margin by the bank, there would have been a space of at least 6 feet to spare between the Maine and Venus in passing; and this agrees very nearly with Chadwick’s estimates. It is claimed on the part of the Venus that she was hugging the tow-path, and that at one time her stem was in the mud of the bank. Precisely when this was is not fixed, nor do I place much reliance upon it. The fact that she passed the first two boats with a space of L0 or 12 feet clear between them, is very strong probable evidence that she was not at that time close in by the towpath bank. She would naturally take the middle of the open space; and if she did so, so that there was 11 feet on each side of her, that would make the distance of No. 11 and the Independence from the tow-path 88 feet, which accords almost exactly with the position of the Midland, as stated by the witnesses from the Venus, at the time of collision, when, as they say, she had not changed out of line.
No satisfactory reason is given why the Venus did not stop, if there was any difficulty apprehended in passing the Maine. It is said that on backing her propeller would carry her stern out into the canal ; but this affords no reason why she should not have been brought to a stand-still (which would not have carried her stern round) before reaching the Maine, if the space to pass her was insufficient. That she did not stop, as required by the rule, is presumptive evidence that there was in fact sufficient space; and if the suction, as she was passing the Maine, was as great as claimed in throwing her bows to port, reversing the propeller was precisely the movement needed to counteract that effect.
Upon the whole evidence I am satisfied the Maine was somewhat out of line, but not enough to interfere with the Venus had she chosen to avoid her; that the Venus designed to inflict a little chas*796tisement upon the Maine for thus being out of line, and purposely ran against her port quarter; and in the excitement of this maneuver she did not take care by backing, as she might have done, to keep out of the way of the Midland; and that she must, therefore, be held answerable for the damage, with costs.